SULLIVAN, Justice,
for the Court:
This matter came before this Court sitting en banc on the Petition of the Mississippi Judicial Performance Commission seeking the court’s approval of an Agreed Statement of Facts and Recommendations.
Pursuant to Rule 10E of the Rules of the Mississippi Commission on Judicial Performance, this Court accepts the following findings and recommendations of the Commission:
This Agreed Statement of Facts and Recommendations is made between Darwin M. Maples, Circuit Court Judge of the 19th Circuit Court District of Mississippi (hereinafter referred to as the “Respondent”) and the Mississippi Commission on Judicial Performance (hereinafter referred to as the “Commission”).
WHEREAS, this date came for hearing on the complaint in the above styled cause against the Respondent and, prior to hearing in the aforesaid matter, the parties agree and consent to submit the following Agreed Statement of Facts and Recommendations:
It is first agreed that the Respondent herein concedes and admits the allegations of said Formal Complaint, but provides explanations to all allegations of said Formal Complaint in Respondent’s Amended Response (the Formal Complaint, Respondent’s Amended Response, and all other pleadings in this case are attached hereto as Exhibit “I”).
The Respondent submitted his resignation effective July 20, 1991, and resigned his judicial office on that date.
In execution of this agreed Statement of Facts and Recommendations, the Respondent agrees that he will not serve in a judicial office, file to run for future judicial office, or file a certificate with the Supreme Court for designation as a senior Judge.
It is agreed between the parties that upon compliance with all of the above conditions, said Formal Complaint be considered resolved. It is also expressly agreed by the parties that confidentiality is hereby waived as to all proceedings (including the Formal Complaint, Respondent’s Amended Response, this Agreed Statement of Facts and Recommendations and all exhibits hereto) before the Mississippi Commission on Judicial Performance and the Mississippi Supreme Court pertaining to Inquiry Number 90-187.
It is, therefore, the Agreed Recommendation of the Respondent and the Commission that the Mississippi Supreme Court accept this Agreed Statement of Facts in resolution of Inquiry Concerning a Judge No. 90-187 and enter an order accordingly. Any violation of this Agreed Statement of Facts shall constitute a violation of the Court’s order and shall result in the Mississippi Supreme *212Court entering an Order of Removal from judicial office with all the consequences provided by Section 177A of the Mississippi Constitution of 1890 and the laws of Mississippi.
It is also understood by the parties that this Agreed Statement of Facts and Recommendations is to be submitted to the Mississippi Supreme Court for its final approval and is not effective until such approval has been ordered.
THE AGREED STATEMENT OF FACTS AND RECOMMENDATIONS GRANTED FINAL APPROVAL BY THIS COURT SITTING EN BANC ON DECEMBER 17, 1992.
ROY NOBLE LEE, C.J., HAWKINS and DAN M. LEE, JJ., and PRATHER, PITTMAN, BANKS, McRAE and ROBERTS, JJ., concur.